Citation Nr: 1450844	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-18 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, type II, rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 1972, and from May 1972 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that the Veteran requested a hearing before a Veterans Law Judge at the RO.  A videoconference hearing was scheduled in July 2014.  However, in a statement dated in July 2014, the Veteran cancelled his hearing request.  

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.


FINDING OF FACT

The Veteran's diabetes has been manifested by the need for insulin and a restricted diet, but does not require regulation of activities.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VA has a duty to provide a claimant notification of information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103(a); 5103A; 5107; 38 C.F.R. § 3.159 (2014).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was provided with a notification letter in March 2010 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, and of the criteria for assigning disability ratings and assigning effective dates.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The duty to assist has also been met here.  The Veteran's VA and private treatment records have been obtained.  The Veteran was afforded VA examinations in June 2010, March 2012, and March 2013.  The examiners considered the contentions of the Veteran, examined the Veteran, and provided findings sufficient to apply the pertinent rating criteria.

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994); Hart, 21 Vet. App. at 505.

The Veteran contends that he is entitled to an initial rating in excess of 20 percent for diabetes.  Under the Diagnostic Code (DC) 7913, a 20 percent disability rating applies to diabetes requiring insulin and restricted diet, or use of an oral hypoglycemic agent and a restricted diet.  A 40 percent disability rating applies to diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability rating applies to diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating applies to diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  38 C.F.R. § 4.119, DC 7913 (2014).

The rating criteria contained in DC 7913 are conjunctive.  The criteria for each higher disability rating include the criteria of each lower disability rating.  If any criterion is not met at any particular level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  Each higher rating requires the elements of the lower rating.  The 20 percent rating requires a restricted diet and insulin or oral hypoglycemic agent. The 40 percent rating requires insulin, restricted diet, and regulation of activities. Accordingly, consideration of 38 C.F.R. § 4.7 is not required.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  The phrase regulation of activities means that a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  38 C.F.R. § 4.119, DC 7913 (2013).

By way of background, a March 2004 rating decision awarded service-connection for diabetes.  The Veteran submitted a claim for an increased rating in January 2010.  

A March 2009 letter from a private physician indicates that the Veteran "has not modified his diet much."  He did not have hypoglycemia, polyuria, or nocturia.  The examiner found that the Veteran had poor glucose control and needed to be started on insulin.  The examiner also recommended exercise-30 minutes, most days walking, to get his heart rate up to 60-80% maximum.

A June 2009 private treatment record indicates that the Veteran was started on insulin therapy.

A September 2009 letter from a private physician indicates that the Veteran began taking insulin.  The Veteran reported that he did not always follow a diabetic diet, and the exercise that he got during the day was mostly through his job.  The Veteran noted that his job required a lot of walking around and moving things all day.  The denied any hypoglycemia, polyuria, or polydipsia.  The examiner encouraged the Veteran to eat more regular meals during the day and less of a heavy meal in the evening.  

A June 2010 VA examination noted that the Veteran's diabetes was managed by oral agents and insulin twice per day.  No regulation of activities was required.  The Veteran had never been hospitalized for hypoglycemia and has never had an episode of ketoacidosis.

A September 2010 letter from the Veteran's primary care physician indicated that the Veteran's diabetes had worsened over the previous several years, requiring not only diet therapy and oral medication, but insulin therapy as well.
 
A March 2012 VA examination indicated that the Veteran's diabetes was managed by a restricted diet, oral agents, and insulin of more than 1 injection per day.  The examiner expressly stated that no regulation of activities was required.  The Veteran reported that he visited his diabetic care provider less than 2 times per month, and that there had been no hospitalization for ketoacidosis or hypoglycemic reactions. 

A March 2013 VA examination was consistent with the previous VA examination.  Additionally, the Veteran stated that his blood sugar went up and down with exercise, but he had not been told by a physician to regulate his activities.  In fact, the Veteran joined a recreation center last week.  Regarding functional impact, the examiner noted that the Veteran would not be able to operate certain commercial vehicles due to insulin therapy.

After review of the record, the Board finds that the most probative evidence of record demonstrates that the Veteran's diabetes does not require the regulation of activities.

The Board acknowledges the lay contentions of the Veteran that his activities have been restricted as a result of his diabetes.  However, the most probative medical evidence of record does not support these contention that restriction of activities is required by diabetes.  Laypersons can attest to factual matters of which they had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  While the Veteran is competent to report what he perceives through his senses, such as difficulty engaging in activities, he does not have medical training or expertise. Layno v. Brown, 6 Vet. App. 465 (1994).  The Board assigns the Veteran's contentions little probative weight, because the weight of the evidence of record indicates that the Veteran has not been prescribed or advised to avoid strenuous occupational and recreational activities due to his diabetes.  The Board finds that whether the management of diabetes requires the restriction of activities or the avoidance of strenuous occupational and recreational activities is a decision that is medical in nature.  The weight of the competent evidence of record shows that restriction of activities is not required due to diabetes.  Therefore, the Board finds that a rating in excess of 20 percent for diabetes is not warranted.

Consideration has also been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Hart, supra.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step (or element) is a finding of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  This task is to be performed by the RO or the Board.  Id.

The second step is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Id.  Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.   The Court has held that neither the RO nor the Board is permitted to assign an extra-schedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating. Anderson, 22 Vet. App. at 426.

The Board finds that the severity of the Veteran's service-connected diabetes is fully contemplated by the rating criteria.  Moreover, the Veteran has not reported any additional impacts of his diabetes on his social or occupational abilities.  Therefore, no extraschedular referral is required.


ORDER

An increased rating for diabetes mellitus, type II is denied.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


